Express recognition of witness's expert status
                            Villegas argues that the district court erred by permitting his
                expert witness to give expert opinion testimony but refusing to expressly
                acknowledge the witness as an expert in front of the jury.
                            We review the qualification of experts and the admission of
                expert testimony for an abuse of discretion.     See Perez v. State, 129 Nev.
                   , , 313 P.3d 862, 866 (2013). We have previously recognized in dicta
                that "court[s] must take care not to use terms such as 'qualified as an
                expert' or 'certified as an expert' when referring to the witness in the
                presence of the jury" in order to "prevent potential prejudice by either
                demeaning or promoting the credibility of the witness."      Mulder v. State,
                116 Nev. 1, 13 n.2, 992 P.2d 845, 852 n.2 (2000).
                            In this case, the district court appears to have simply followed
                our admonition that it not demean or promote the witness. The court
                permitted the expert witness to give expert testimony. Villegas presents
                no legal authority requiring the district court to announce to the jury that
                his expert was an expert. Thus, we conclude that the district court did not
                abuse its discretion.
                Jury instruction on particularity of testimony
                            Villegas argues that the district court abused its discretion by
                not giving the following jury instruction: "[T]he alleged victim must testify
                with some particularity regarding the incident in order to uphold the
                charge."
                             "The district court has broad discretion to settle jury
                instructions, and this court reviews the district court's decision for an
                abuse of that discretion or judicial error."     Rose v. State, 123 Nev. 194,
                204-05, 163 P.3d 408, 415 (2007) (quoting Crawford v. State, 121 Nev. 744,

SUPREME COURT
       OF
     NEVADA
                                                       2
(0) 1947A
                748, 121 P.3d 582, 585 (2005)). A district court abuses its discretion if its
                decision regarding a jury instruction is arbitrary or capricious or exceeds
                the bounds of law or reason. Crawford, 121 Nev. at 748, 121 P.3d at 585.
                            In Rose, 123 Nev. at 205, 163 P.3d at 415-16, we held that the
                district court did not abuse its discretion by refusing to give an instruction
                on the particularity of a victim's testimony because the particularity of
                testimony "was sufficiently covered by other jury instructions regarding
                the State's burden of proof and the reasonable doubt standard." Here,
                Villegas does not challenge the burden of proof or reasonable doubt
                instructions. Nor does Villegas cite any authority requiring a jury
                instruction on the particularity of testimony. Therefore, we conclude that
                the district court did not abuse its discretion in denying the proposed
                particularity instruction. 1




                             Willegas also argues that the instruction on witness
                credibility given by the district court was improper and prejudicial. And,
                in a footnote, he argues that the no-corroboration-necessary instruction
                was also erroneous. We decline to review the witness credibility
                instruction because Villegas fails to cite legal authority or present cogent
                argument. See, e.g., State v. Eighth Judicial Dist. Court, 129 Nev. ,
                n.9, 306 P.3d 369, 385 n.9 (2013) (citing Maresca v. State, 103 Nev. 669,
                673, 748 P.2d 3, 6 (1987)). We further decline to review the no-
                corroboration-necessary instruction because the instruction's language
                was proposed to the district court by Villegas. See Van Valkenberg v.
                State, 95 Nev. 317, 318, 594 P.2d 707, 708 (1979) ("[W]e decline to review
                the propriety of the instruction . . . because the record indicates
                appellant's trial counsel not only failed to object to the instruction, but
                agreed to it.").



SUPREME COURT
        OF
     NEVADA
                                                       3
(0) I947A
                A. V. 's competence
                             Villegas argues that A.V. was not competent to testify.
                However, because Villegas made no objection regarding A.V.'s competency
                at the competency hearing, we review the issue for plain error.          Truesdell
                v. State, 129 Nev. „ 304 P.3d 396, 403 (2013). For an error to be
                plain, it must be apparent from a casual inspection of the record.         Holmes
                v. State, 129 Nev. „ 306 P.3d 415, 422 (2013).
                             A child is competent to testify if "the child [has] the capacity to
                receive just impressions and possess[es] the ability to relate them
                truthfully." Wilson v. State, 96 Nev. 422, 423, 610 P.2d 184, 185 (1980).
                             In this case, although some of A.V.'s retellings appear
                inconsistent, consistency is not a factor for competency. We have held that
                "[i]nconsistencies in the testimony go to the weight of the evidence."
                Evans v. State, 117 Nev. 609, 624, 28 P.3d 498, 509 (2001). Weight, or
                credibility, is different than competence.        See 98 C.J.S. Witnesses § 87
                (2013) ("The competency of a witness to testify is to be distinguished from
                a witness's credibility. Testimonial competency relates to the capacity of a
                witness to recollect and communicate facts and appreciate the obligation
                to tell the truth, and it is a test of intellectual capacity, not veracity.").
                             After questioning A.V. on the difference between truth and
                lies, basic facts about her family, and her recollection of school activities,
                the district court declared A.V. competent. Our review of the record does
                not contradict the district court's determination that A.V. possessed "the
                capacity to receive just impressions and . . . the ability to relate them
                truthfully." Wilson, 96 Nev. at 423, 610 P.2d at 185. Thus, we conclude
                that the district court did not plainly err by determining that A.V. was
                competent to testify.

SUPREME COURT
        OF
     NEVADA
                                                         4
(0) 1947A
                Admissibility of A. V. hearsay statements
                            The district court admitted testimony regarding A.V.'s out-of-
                court statements to others about her sexual abuse. NRS 51.385 permits a
                court to admit such statements provided that the district court finds "that
                the time, content and circumstances" of the statements are sufficiently
                trustworthy. Villegas argues that A.V's statements were not reliable
                because they occurred during a bitter custody dispute, because A.V.
                participated in victim's therapy operating under the assumption she had
                been abused, and because there was evidence of spousal alienation and
                coaching by Villegas's ex-wife. He also notes the many inconsistencies in
                A.V.'s several recountings of the alleged abuse.
                            We will not question a district court's reliability determination
                unless the factual determination is obvious, one way or the other." Felix
                v. State, 109 Nev. 151, 197, 849 P.2d 220, 251 (1993), superseded on other
                grounds by statute as stated in Evans, 117 Nev. at 625, 28 P.3d at 509. In
                Felix, we held that the reliability of a child's hearsay statements, wherein
                fantastical and incredible statements were interspersed with some more
                realistic statements, was a "reasonably close" determination that we left
                up to the district court and declined to upset on appeal. 109 Nev. at 197-
                99, 849 P.2d at 251-52.
                            Here, the district court heard the proffered testimony,
                considered the factors listed in NRS 51.385(2), and found that the
                statements met the criteria. The facts do not show the district court's
                interpretation to be manifestly erroneous. Granted, some of A.V.'s
                hearsay statements were clearly incredible. For example, she told one
                interviewer that Villegas touched her while she was in bed and he was on
                the other side of the room on the floor, but she was unable to explain how

SUPREME COURT
        OF
     NEVADA
                                                      5
(0) I947A
                this was possible. A.V. also testified that Villegas called her ugly when
                she was in her mother's womb. However, as in Felix, these incredible
                statements were accompanied by somewhat more likely statements, such
                as consistent testimony that Villegas always touched her vagina at night
                while in she was in bed. In this kind of close case, we will not upset the
                district court's reliability determination. Felix, 109 Nev. at 197, 849 P.2d
                at 251. And although it is true that the hearsay statements of A.V. were
                sometimes inconsistent, consistency is not a factor for admissibility under
                NRS 51.385(2). Accordingly, we conclude that that the district court did
                not abuse its discretion in admitting A.V.'s out-of-court statements.
                Issue preclusion
                              Villegas argues that, under double jeopardy principles, a
                juvenile court's dismissal of a child abuse-neglect petition, regarding
                Villegas's alleged touching of A.V., precludes relitigation of the same
                events in criminal proceedings.
                              Issue preclusion, commonly known as collateral estoppel, is
                embodied in the Fifth Amendment's guarantee against double jeopardy.
                Ashe v. Swenson, 397 U.S. 436, 444-45 (1970). "A claim that a conviction
                violates the Double Jeopardy Clause generally is subject to de novo review
                on appeal."    Davidson v. State, 124 Nev. 892, 896, 192 P.3d 1185, 1189
                (2008).
                              Many jurisdictions have held, and we agree, that civil family
                court or juvenile court proceedings that do not adequately represent the
                State's interest in punishment cannot preclude later criminal prosecution.
                See Dranow v. United States, 307 F.2d 545, 556 (8th Cir. 1962) ("There can
                be no doubt. . . that res judicata and collateral estoppel are applicable in a
                criminal action although a prior proceeding was civil in character. But

SUPREME COURT
        OF
     NEVADA
                                                      6
(0) I947A
                that proposition has this qualification: that both actions are based upon
                the same facts and both have as their object, 'punishment.' Where the
                object of the prior civil action and subsequent criminal action is not
                'punishment,' res judicata is inapplicable");   People v. Wouk, 739 N.E.2d
                64, 70 (Ill. App. Ct. 2000); State v. Matson, No. A09-555, 2010 WL 606775,
                at *2 (Minn. Ct. App. Feb. 23, 2010); People v. Roselle, 602 N.Y.S.2d 50, 57
                (App. Div. 1993), affd, 643 N.E.2d 72 (N.Y. 1994). But see Lockwood v.
                Superior Court, 206 Cal. Rptr. 785, 788 (Ct. App. 1984). The State's
                interest in punishment is a distinct one that is not adequately represented
                in juvenile proceedings. See Wouk, 739 N.E.2d at 70. Without adequate
                representation of the State's interest, the traditional issue preclusion
                element of privity cannot be satisfied.    Cf. Bower v. Harrah's Laughlin,
                Inc., 125 Nev. 470, 480, 215 P.3d 709, 717 (2009) (stating that, to establish
                privity, federal issue preclusion requires that a "party's interests were
                adequately represented in the prior litigation").           Therefore issue
                preclusion and its constitutional dimension do not apply to this case.
                Sufficiency of the information
                            Villegas argues that the four lewdness counts were generically
                and repetitively worded in the State's information and therefore violated
                his due process rights. We review constitutional issues de novo.     Jackson
                v. State, 128 Nev. „ 291 P.3d 1274, 1277 (2012).
                            Indictments serve to provide both notice to the accused of the
                offense to be charged and protection against possible double jeopardy. See
                Russell v. United States, 369 U.S. 749, 763 64 (1962); United States v.
                                                                -




                Debrow, 346 U.S. 374, 377-78 (1953). In Valentine v. Konteh, 395 F.3d
                626, 632 (6th Cir. 2005), the Sixth Circuit held that an indictment did not
                provide notice or protect against double jeopardy where it included two

SUPREME COURT
        OF
     NEVADA
                                                      7
(0) 1947A
                different sets of 20 indistinguishable counts of sexual abuse. The court
                reasoned that the jury would not be able to decide each count individually
                because there were "absolutely no distinctions made": Acquitting on some
                counts but not others would have been "unintelligible, because the
                criminal counts were not connected to distinguishable incidents."       Id. at
                632-33. The Sixth Circuit panel wrote that "[s]tates have the authority to
                enact criminal statutes regarding a 'pattern' or a 'continuing course' of
                abuse. They do not have the power to prosecute one for a pattern of abuse
                through simply charging a defendant with the same basic offense many
                times over." 2 Id. at 634.
                               The Valentine court also held that the statute did not
                adequately protect against double jeopardy because the several charges
                were not linked to separate incidents.      Id. at 635. It pointed out that it
                CC
                     cannot be sure what double jeopardy would prohibit because [it] cannot
                be sure what factual incidents were presented and decided by this jury."
                Id.
                               We find Valentine persuasive and join those jurisdictions
                adopting its reasoning.       See Goforth v. State, 70 So. 3d 174, 189 (Miss.
                2011); State v. Dominguez, 178 P.3d 834, 838 (N.M. Ct. App. 2008).
                               In this case, Villegas was charged with three identical counts
                of lewdness with a child under the age of 14 (counts one, two, and four).
                A.V.'s testimony did not differentiate between the counts, stating only that


                               2 California
                                        and Texas have enacted such "continuing course"
                statutes applicable to cases analogous to this one. See, e.g., People v.
                Cissna, 106 Cal. Rptr. 3d 54, 68 (Ct. App. 2010); Jacobsen v. State, 325
                S.W.3d 733, 739 (Tex. Ct. App. 2010).



SUPREME COURT
        OF
     NEVADA
                                                        8
(0) 1947A
                Villegas touched her vagina "[m]ostly every time I kind of went there" over
                a 17-month period. At most, the evidence can be interpreted to support
                two specific recollections of abuse. A.V. indicated that the abuse occurred
                both when Villegas lived with a friend as well as when he lived with his
                parents. And A.V.'s sister, S.V., testified that she witnessed a single
                occurrence of sexual abuse sometime after A.V. revealed that an initial
                incident of abuse had occurred.
                            Thus, we conclude that one of the three identical counts
                violates Villegas's right to due process. The "carbon-copy," Valentine, 395
                F.3d at 635, counts in the information did not provide Villegas with notice
                to adequately distinguish between the counts. And the evidence presented
                at trial only factually distinguished two incidents. Accordingly, we reverse
                Villegas's conviction on count 4 of the information.
                Redundancy of attempt conviction
                            Villegas argues that the alleged attempt occurred in the same
                continuous act as the alleged lewdness. He asserts that the attempt
                merged with the completed act and that the evidence cannot support a
                separate attempt conviction.
                            When testimony or other evidence does not reveal the specific
                sequence of events, there is insufficient evidence to support a conviction of
                both attempt and completed lewdness arising out of the same acts.         Cf.
                Gaxiola v. State, 121 Nev. 638, 652-53, 119 P.3d 1225, 1234-36 (2005)
                (vacating a lewdness conviction on redundancy grounds where "it is
                impossible to determine whether the lewdness was incidental to the sexual
                assault because the child did not testify regarding the sequence of
                events"). However, if there is evidence showing an attempt followed by
                completion, but interrupted by some (however small) period of time, then

SUPREME COURT
        OF
     NEVADA
                                                      9
(0) I947A
                an attempt conviction may stand.     Cf. Wright v. State, 106 Nev. 647, 650,
                799 P.2d 548, 549-50 (1990) ("The testimony of the victim established that
                between the attempted and completed assaults, Wright stopped and
                waited while a car passed. These facts support separate convictions for
                separate acts, even though the acts were the result of a single encounter
                and all occurred within a relatively short time.").
                             Here, A.V. testified that one time that Villegas touched her
                she "tried to push his hand away, but it just didn't work." She explained
                that by "didn't work" she meant "he just kept doing it, I guess." The State,
                in closing arguments, based its attempt argument on this event.
                             A.V.'s testimony does not provide an exact timeline. She said
                that her attempt to push his hand away didn't work because he kept
                touching her. This testimony does not temporally distinguish between two
                separate acts. As in Gaxiola, the testimony is simply insufficient to
                establish the exact sequence of events. Therefore, we hold that the
                attempt conviction is redundant and we reverse Villegas's conviction on
                count 3.
                Conclusion
                             In sum, we reverse on count 4 because the information was
                insufficient and thereby violated Villegas's due process rights. We further
                reverse on count 3 because the evidence did not sufficiently distinguish




SUPREME COURT
        OF
     NEVADA
                                                      10
(0) 1947A
between the acts constituting the attempt and those constituting the
completed act. We affirm the judgment of conviction as to all other
counts. 3 Accordingly, we
            ORDER the judgment of the district court AFFIRMED IN
PART AND REVERSED IN PART.




                                                                  J.
                                   Hardesty



                                   Douglas




cc: Hon. Valerie Adair, District Judge
     Sterling Law, LLC
     Attorney General/Carson City
     Clark County District Attorney
     Eighth District Court Clerk




            3We  have reviewed Villegas's arguments that the district court
abused its discretion by prohibiting Villegas from impeaching A.V.'s
mother using a prior conviction, that the evidence was insufficient to
support conviction, and that cumulative error warrants reversal. We
conclude that all three arguments lack merit.




                                    11